The decree of Jan. 20, 1928, did not award "alimony," but required $125.00 per month to be paid to the plaintiff wife for the support of the children. I am inclined to think an order of that sort may be modified later, as changing circumstances may require, under Sec. 4993 C.G.L. and Chapter 16780, Acts of 1935, even though the original decree did not provide for retention of jurisdiction for that purpose. Appellant also contends that where the husband shows that he has done the best he could, and could not avoid getting in arrears, the court has the discretion to relieve him of liability on such accumulated arrears provided he promptly pays the current *Page 478 
and future modified installments. I do not think this contention well founded. See 19 C.J. 359. That would be to deprive the children of rights theretofore vested. Here the chancellor merely determined the amount, but did not order execution to issue.